Citation Nr: 1204555	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-27 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right hand crush injury. 

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left hand crush injury.

3.  Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1977. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for left hand crush injury residuals, including arthritis of the hand, and right hand crush injury residuals, including arthritis of the hand.  The rating decision assigned a 10 percent evaluation for each disability.  

When this case was previously before the Board in November 2010, it was remanded for additional development.  

In December 2011 correspondence, the Veteran stated that he was unemployable due to the severity of his service-connected hand disabilities.  Thus, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the AOJ.  See Rice, supra.  This issue must be adjudicated by the RO prior to appellate consideration by the Board.

In his December 2011 correspondence, the Veteran stated that his service-connected hand disabilities prevented him from functioning at the Post Office.  He said that he was no longer working the Post Office and was now unemployed.  He also stated that the disabilities of his hands had destroyed his chances of viable employment elsewhere.  

In light of this statement, the Board finds that this claim requires additional development.  In this regard, the Veteran's Post Office employment records would be relevant to his increased evaluation claims, and whether an exceptional or unusual disability picture exists that is not contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The employment records would also be relevant to the Veteran's TDIU claim.  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Similarly, the Board observes that the report of the Veteran's most recent VA examination, conducted in June 2011, does not address whether the Veteran's hand disabilities result in an exceptional or unusual disability picture that is not contemplated by the schedular criteria.  See Thun, supra.  The VA examination report also fails to address the effects of the Veteran's service-connected hand disabilities on his employability.

In fact, given that the most recent Informal Hearing Presentation, dated in October 2010, expressly acknowledges that there is no evidence that the Veteran's hand disabilities result in ankylosis of any finger of any hand, and no evidence that he suffers from limitation of motion warranting a compensable evaluation, evidence as to whether his hand disabilities result in an exceptional or unusual disability picture that is not contemplated by the schedular criteria, or render him unable to secure and follow a substantially gainful occupation, giving consideration to his background including his employment and educational history, would be even more relevant to his claims.  

The Board apologizes to the Veteran on behalf of VA for this additional delay, but respectfully advises him that VA is obligated to adhere to the applicable laws and regulations governing adjudication of claims and appeals, and that these exist to ensure and safeguard his right to appellate due process. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran and his representative a letter that notifies him of the information and evidence required for a TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.

2.  After obtaining any necessary authorization, contact the Postal Service and request a copy of all employment records, including any associated medical records.  

3.  Forward the Veteran's claims folder to the examiner who conducted the June 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum. 

Following a review of the relevant evidence in the claims file, including the June 2011 VA examination report, the examiner is requested to (1) identify and describe any exceptional or unusual disability picture that exists as a result of the Veteran's residuals of a right hand crush injury and/or residuals of a left hand crush injury; and (2) provide an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that the Veteran's residuals of a right hand crush injury and/or residuals of a left hand crush injury render him unable to secure and follow a substantially gainful occupation, giving consideration to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b) , 4.16(b) (2011).  All opinions expressed by the examiner must be accompanied by a complete rationale. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions. 

4.  Then, readjudicate the Veteran's claims for an initial disability rating in excess of 10 percent for residuals of a right hand crush injury, and an initial disability rating in excess of 10 percent for residuals of a left hand crush injury.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  

5.  Then, adjudicate the issue of entitlement to TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, the Veteran and his representative should be provided a statement of the case and afforded an appropriate period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


